Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Comment
Applicant’s amendment and remarks filed 12/28/2020 are persuasive, therefore claims 1-11 and 14-15 are allowed.  
Rejections under 35 U.S.C. 112 have been corrected.
Claim rejections have been corrected.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest singularly, or an obvious combination of  a method for fitting a shower panel in order to improve access to the internal space of the unit by moving the bushing from it hinge towards the inside of the unit, comprising the steps of (i) at least one hinge comprises a first hinge pin, respective to a first bushing, rigidly connected to the support element, and a second hinge pin, respective to a second bushing, rigidly connected to the unit and an intermediate element in the form of a plate comprising two bushings two hinge pins, at the ends thereof for engaging with the first and second hinge pins, respectively the first and second bushings;(ii) the shaft of the first hinge pin, respectively of the first bushing, being offset towards the inside of the unit relative to the shaft of the second hinge pin, respectively of the second bushing, to allow, when the panel is mounted on the wall, a clearance of more than 90°, despite the U-shape of the section of the unit as recited in the independent claim.  Any comments considered necessary by applicant must be submitted no later than the payment of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L BAKER whose telephone number is (571)272-4971.  The examiner can normally be reached on Monday-Friday, 8am CST-5pm CST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

	/LORI L BAKER/           Primary Examiner, Art Unit 3754